j     >.,

          ,r         r ., _
          .,J
:               *
       --.
       L*        ,
       I-       ;
    _, 1:i      ;
         zj
                                       OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
         0;
                                                               AUSTIN
                              GROVERSELLERS
                              ATronNEr
                                     GENER*L

                       Hon. Ernest Guinn
                       county Attorney
                       El Paso-County
                       El Paso, Tems
                      .DearSir:
                                                              OpinionX0. O-7515
                                                              Re: Conntitutionality
                                                                  No. 90 of ?he 43r
                                 YOur letter of Nommher 18. 1946
                       OS this departmenton the above statAdmatte
                       follows:




                                 chasing:
                                        Agent




                                                                   ty of this bil.l.~arises
                                                      ourt,s ditcision
                                                                     fn Km.er vs. city
                                                      n by-the SupremeCburt, reportedin
                                                       and similardecieioneholding acts
                                                        officesin a limitedbracke$ un-
                                                                             '\

                                 After careful considerationwe have concludedthat tMs
                       Act-is a local end speciallaw violatingthe provisions of Article
                       III Section 56 ,oSthe ConstitutionoS.Texas and is ,therefore
                       un&titutio&      and void. Article XXI, Section56, of the Texas
                       Constitution,providesas follows:

        _. -
Hon.   Smeat    Cuinn   - Page   2




       eleetifmor schooldiotricte;. , . lIt
            Xt is manifestttit.the law m&r      considerationre,Yulr&es
the s.ff&.nof the countyto which it m$ies, wwteo sz oS^pIce,             md
prescribesthe p3xmpL4   r?nddxtl.esof mlch 0Sficers. It fApJ.J,pliRR OI-&y
to coilnties ir: this State kvvlzq a popv-lstfon OS rme thzn Due I-kmdred
l'hammnd~(1OE),CW)   inhhsb%tmtsand less tbsn One IhmdredFifty Tlmus-
and &iO,OOO)~inhab5ftants   and conteIn3.ng one city OS One Hunrhwd
'i'houmnd(lOc),UN)inhsbitontsas ehown by the latestFsderslSew-&s.




               3% io atatdi   in our opinion No. o-22x0
*   .   .




            l!on.Ernest Guim - Page 3


                       ‘IhQ ::.ct creates the office of purchasiw a~m^i.and
              rescribesthe rmier;jmd dut%csof the ofliccrholdingsuch office.
            E populationaffordsi:gound for crefiting        the officeof cou:lty
            p~&~d~       agent2 it nust be upon one of two theories: 11) the
            mailer the poptiationof the county,the pvater the nee~cl 0T such
            bffice, (2) the gsntcr th.l~    populationof the CO'UR~;Y, the g~e~tor
            theneed of such an office. The bracket 'isfrom Gnc !Iundrcd        Thous-.
            and. to 0x10 Hundrse~ Fi3.y Thousand (Z~O,OOO). Upon the first theory,
            the.ILM ia arbitraryziiddis&i?&mtory becauseit excludescomities
            below One ltundred    Thouscnci(lOO,Otx,)
                                                    which wx~ld have& :;rcat;cr    ked
            then countiesin the bracket. Upon the sccortd      theory,the 3.z~ir,
            likewisearbitrarymd discrinirnstory       in thet it does not exbrzcc
            countiesfx~i~ a greaterpop3.atj.o~       thm One Hmd:ec!Fifty fhousmd
            (15O,irOO),  which countiesw01CLdhave a g-rector   need for z purchcsint-;
            azcnt than the co~mtico-&thin the brackets.
                       In timi of the foregoingauthorities,it is ow opinion
            that 2. E. 30 of the 43x-dLegislatureclccslyviolatesthe provision
            of Ia-ticlo 111, Sectior?56, of the Stste COllStitUtiOll Nld is therefore
            um~nstitutional2nd Void.
                      Furtherin this connectionCI call.pour attention.  to the .
            fact that the City oA c 21 Paso, accoruingto tm 19&O FederzlCensus<
            h&c popu&tAon of~i:inety-Six     %hcusand2ight !kkdrod md Ten. (96,tlO).
            If the City of El P.1260 has not liada succaedi~ PedertiCensus since
            3.940, than ST. Paso uould not be governedbg thks Article.
                                                         Very tn.&y yours